In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18–3134
CHICAGO STUDIO RENTAL, INCORPORATED, CHICAGO STUDIO
CITY REAL ESTATE HOLDINGS, LLC,
                                     Plaintiffs-Appellants,

                                 v.

ILLINOIS DEPARTMENT OF COMMERCE AND ECONOMIC
OPPORTUNITY, ILLINOIS FILM OFFICE, BETSY STEINBERG, in both
her official and individual capacity,
                                       Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 1:15-CV-04099 — Sara L. Ellis, Judge.
                     ____________________

  ARGUED SEPTEMBER 4, 2019 — DECIDED OCTOBER 16, 2019
                ____________________

   Before ROVNER, SCUDDER, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. For nearly 30 years, Chicago Studio
Rental, Incorporated and Chicago Studio City Real Estate
Holdings, LLC (collectively, “Chicago Studio”) operated the
only film studio in Chicago, Illinois. That changed around
2010 when Chicago Film Studio Holdings, LLC and Chicago
2                                                  No. 18-3134

Film Studio Industrial Real Estate Holdings, LLC (collec-
tively, “Cinespace”) opened a new studio. Within a handful
of years, Cinespace rapidly expanded its studio to include 26
more stages and 24 times more floor space than Chicago Stu-
dio’s facility. Chicago Studio could not keep up, failed to at-
tract production business, and ultimately stopped making a
profit.
    Chicago Studio sought to blame others for its demise and
filed this action against the Illinois Department of Commerce
and Economic Opportunity, Illinois Film Oﬃce, and Betsy
Steinberg—three Illinois state actors responsible for promot-
ing the Illinois film industry. Chicago Studio alleged that De-
fendants unlawfully steered state incentives and business to
Cinespace in violation of the Sherman Act and equal protec-
tion and due process under the Fourteenth Amendment. The
district court granted Defendants’ motion to dismiss the Sher-
man Act and due process claims. It later granted summary
judgment on the equal protection claim. Chicago Studio now
appeals these decisions on the Sherman Act and equal protec-
tion claims.
    We aﬃrm. The district court properly dismissed the Sher-
man Act claim because Chicago Studio failed to adequately
plead an antitrust injury. The complaint merely alleges inju-
ries to Chicago Studio, not to competition. We also conclude
that the district court properly granted summary judgment
on the equal protection claim. Chicago Studio and Cinespace
are not similarly situated, and there was a rational basis for
Steinberg’s conduct. We further find that the district court did
not abuse its discretion in striking Chicago Studio’s addi-
tional statement of facts for noncompliance.
No. 18-3134                                                     3

                        I. Background
   Since 1979, Chicago Studio has operated a film and televi-
sion production studio in Chicago, Illinois. Chicago Studio
has four studio stages measuring 62,000 square feet. It re-
quires production companies to lease its production equip-
ment for a .4% charge. The studio does not have installed air
conditioning, but Chicago Studio can provide industry stand-
ard portable air conditioning units for an additional charge. It
does not have scene docks, which would allow large trailers
to unload equipment inside the studio. During the relevant
time period, Chicago Studio could accommodate one large or
two average projects at a given time.
    Cinespace began operating a studio in Chicago around
2010. Cinespace is not a party to this action, but it is Chicago
Studio’s only competitor in the Chicago area. By the end of
2012, Cinespace had 600,000 square feet of floor space and 10
stages. The studio expanded to 1.5 million square feet of floor
space and 30 stages by January 2015. Cinespace’s studio can
accommodate two-story sets and includes air conditioning,
inside breezeways and scene docks, concrete floors, sound-
proof walls, and new offices. Cinespace permits production
companies to use any equipment rentals they choose includ-
ing an unaffiliated equipment rental company called
Cinelease that charges .2%.
    All three Defendants are Illinois state actors. The Illinois
Department of Commerce and Economic Opportunity
(“IDCEO”) is a division of Illinois government tasked with
promoting Illinois’s profile as a leading business destination.
To promote the Illinois film industry, IDCEO administers
grant programs to film studios and tax credits to film produc-
ers. See 35 ILCS 16/10; Ill. Admin. Code tit. 14, § 528.70 (2013).
4                                                 No. 18-3134

The Illinois Film Office (“IFO”) is part of IDCEO, and Betsy
Steinberg served as the IFO Managing Director during Gov-
ernor Patrick Quinn’s administration. The IFO’s principal
purpose is to support the Illinois film industry. See 35 ILCS
16/5 (“Illinois must move aggressively with new business de-
velopment investment tools so that Illinois is more competi-
tive in site location decision-making for film productions.…It
is the purpose of this Act to preserve and expand the existing
human infrastructure for the motion picture industry in Illi-
nois.”)
    Chicago Studio claims that IDCEO, IFO, and Steinberg
conspired with Cinespace to boycott Chicago Studio and to
steer business towards Cinespace. They did so by administer-
ing 30% film tax credits to producers and issuing five state
grants totaling $27.3 million to Cinespace. Due to a change in
administration, Cinespace returned $10 million to Illinois.
Chicago Studio also alleges that Defendants failed to mention
Chicago Studio to producers, encouraged producers to use
Cinespace, excluded Chicago Studio from business meetings,
and did not allow Chicago Studio to bid on production op-
portunities. Chicago Studio states that it applied for two
grants, but it did not receive either.
    Cinespace consistently reached out to Steinberg and IFO
for assistance with marketing and procuring film and televi-
sion production business. It also hired a lobbyist to apply for
grant money from the State of Illinois. Steinberg provided
help to Chicago Studio whenever it asked, but it rarely did.
Chicago Studio did not ask Steinberg to contact Hollywood
film producers on its behalf because it had done business with
them for years. Chicago Studio does not identify a single
No. 18-3134                                                   5

instance where it reached out to Steinberg for help, and Stein-
berg refused.
    The Illinois film industry became more profitable over the
relevant time period. In 2009, the Illinois film industry earned
approximately $104 million in gross revenue. In 2012 and
2013, it made approximately $184 million and $350 million in
gross revenue, respectively. The industry also created new
jobs, approximately 7,082 in 2009 to 15,627 in 2013.
    By steering business towards Cinespace, Chicago Studio
asserts that IDCEO, IFO, and Steinberg became active market
participants in the “Chicago Film Production Market,” which
it defines as entities providing production facilities in Chi-
cago. Defendants’ conduct resulted in the following alleged
injuries: (1) a decrease in Chicago Studio’s market share from
100% to 10%, (2) Chicago Studio’s inability to compete in the
market, (3) a reduction in competition, and (4) an increase in
transactional costs to produce film and television in Chicago
to consumers of those services.
    Chicago Studio filed suit asserting violations of equal pro-
tection under the Fourteenth Amendment against Steinberg
in her individual capacity (Count I), Sections 1 and 2 of the
Sherman Act against IDCEO and Steinberg in her official ca-
pacity (Count II), and due process under the Fourteenth
Amendment against Steinberg in her individual capacity
(Count III). Defendants moved to dismiss the action under
Federal Rule of Civil Procedure 12(b)(6), which the district
court granted in part. Chicago Studio subsequently filed an
amended complaint and added IFO as a defendant. Defend-
ants again moved to dismiss the Sherman Act and due pro-
cess claims for failure to state a claim. The district court
granted the motion. Steinberg later moved for summary
6                                                   No. 18-3134

judgment on the equal protection claim. The district court
granted Steinberg’s motion for summary judgment and
struck Chicago Studio’s statement of additional facts for non-
compliance. Chicago Studio now appeals both the district
court’s dismissal of the Sherman Act claim and the summary
judgment ruling.
                       II. Discussion
A. The Sherman Act
    We review the district court’s motion to dismiss ruling de
novo, assume all well-pleaded allegations are true, and con-
strue reasonable inferences in plaintiff’s favor. Kemper v.
Deutsche Bank AG, 911 F.3d 383, 389 (7th Cir. 2018). To survive
a motion to dismiss under Rule 12(b)(6), a plaintiff must allege
“enough facts to state a claim to relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ash-
croft v. Iqbal, 556 U.S. 662, 678 (2009).
     The district court dismissed Chicago Studio’s antitrust
claim with prejudice. In doing so, it relied upon Czajkowski v.
Illinois, 460 F. Supp. 1265 (N.D. Ill. 1977) and held that IDCEO,
IFO, and Steinberg in their official capacities are immune
from antitrust liability under the Eleventh Amendment. It
also found that Chicago Studio had failed to allege an anti-
trust injury.
   The Supreme Court has held that the Sherman Act does
not prohibit anticompetitive state action. Parker v. Brown, 317
U.S. 341, 350–51 (1943) (“The Sherman Act…gives no hint that
it was intended to restrain state action or official action
No. 18-3134                                                                 7

directed by a state.”). Since then, the Supreme Court has de-
vised three types of antitrust immunity: (1) ipso facto immun-
ity, (2) Hallie immunity, and (3) Midcal immunity. See N.C.
State Bd. of Dental Exam’rs v. FTC, 135 S.Ct. 1101, 1110–13
(2015); Town of Hallie v. City of Eau Claire, 471 U.S. 34, 38–40,
42 (1985); Hoover v. Ronwin, 466 U.S. 558, 567–69 (1984); Cal.
Retail Liquor Dealers Ass’n v. Midcal Aluminum, Inc., 445 U.S.
97, 105 (1980); see also Paramount Media Grp., Inc. v. Village of
Bellwood, 929 F.3d 914, 921 (7th Cir. 2019); Lawline v. Am. Bar
Ass’n, 956 F.2d 1378, 1384 (7th Cir. 1992); Fuchs v. Rural Elec.
Convenience Coop. Inc., 858 F.2d 1210, 1213 (7th Cir. 1988).
    The parties disagree on which immunity test applies here.
Chicago Studio argues that Defendants are not subject to an-
titrust immunity because the Midcal test applies, and Defend-
ants do not satisfy the test. Defendants argue that they are
subject to either ipso facto immunity or Hallie immunity. We
do not need to decide whether Defendants are subject to anti-
trust immunity because we find that Chicago Studio failed to
allege an antitrust injury.1 See, e.g., Paramount Media Grp., Inc.,
929 F.3d at 921.
    The complaint asserts that Defendants violated Sections 1
and 2 of the Sherman Act. Section 1 of the Sherman Act pro-
hibits “[e]very contract, combination in the form of trust or
otherwise, or conspiracy, in restraint of trade or commerce.”
15 U.S.C. § 1. Chicago Studio alleges that IDCEO, IFO, and
Steinberg violated Section 1 by steering tax credits to produc-
ers using Cinespace’s studio and state grants to Cinespace


    1Although we do not decide which immunity test should apply here,
both parties acknowledge that the test outlined in Czajkowski v. Illinois, 460
F. Supp. 1265 (N.D. Ill. 1977) is the wrong standard. We agree.
8                                                     No. 18-3134

and boycotting Chicago Studio in restraint of trade. Section 2
of the Sherman Act makes it unlawful to “monopolize, or at-
tempt to monopolize, or combine or conspire with any other
person or persons, to monopolize any part of the trade or
commerce among the several States….” 15 U.S.C. § 2. Chicago
Studio claims that Defendants and Cinespace conspired to
monopolize and have attempted to monopolize the market
for operating film studios in Chicago violating Section 2.
     To state an antitrust injury, a plaintiff must allege an anti-
competitive injury that flows from defendant’s actions and
that the antitrust laws were intended to prevent. Brunswick
Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977); see
also, e.g., Serfecz v. Jewel Food Stores, 67 F.3d 591, 597 (7th Cir.
1995). “The antitrust injury requirement ensures that a plain-
tiff can recover only if the loss stems from a competition-re-
ducing aspect or effect of the defendant’s behavior.” Atlantic
Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 344 (1990).
Plaintiff must assert an injury not only to itself, but to the rel-
evant market. See Agnew v. Nat’l Collegiate Athletic Ass’n, 683
F.3d 328, 334–35 (7th Cir. 2012). The alleged injury must either
reduce output or raise prices to consumers. James Cape & Sons
Co. v. PCC Constr. Co., 453 F.3d 396, 399 (7th Cir. 2006); see also
McGarry & McGarry, LLC v. Bankr. Mgmt. Sols., Inc., 937 F.3d
1056, 1065 (7th Cir. 2019) (“We usually presume that compet-
itors and consumers in the relevant market are the only par-
ties who suffer antitrust injuries and are in a position to effi-
ciently vindicate the antitrust laws.”). “The antitrust-injury
doctrine was created to filter out complaints by competitors
and others who may be hurt by productive efficiencies, higher
output, and lower prices, all of which the antitrust laws are
designed to encourage.” United States Gypsum Co. v. Indiana
Gas. Co., Inc., 350 F.3d 623, 627 (7th Cir. 2003).
No. 18-3134                                                    9

     At best, Chicago Studio has pleaded an injury to itself, not
an anticompetitive injury to the market. The complaint alleges
the following injuries: (1) decrease in Chicago Studio’s share
of the film production market, (2) Chicago Studio’s inability
to compete in the market, (3) a reduction in competition, and
(4) an increase in transactional costs to produce films in Chi-
cago to other consumers of those services. Two of the alleged
injuries—decrease in its share of the film production market
and inability to compete—are harms to Chicago Studio and
are not proper antitrust injuries. See NYNEX Corp. v. Discon,
Inc., 525 U.S. 128, 135, 139 (1998) (concluding that plaintiff
“must allege and prove harm, not just to a single competitor,
but to the competitive process, i.e., to competition itself”). A
reduction in competition and an increase in transactional
costs could be anticompetitive injuries, but Chicago Studio
fails to plausibly allege either. Although Chicago Studio gen-
erally claims, in a conclusory manner, that competition de-
creased, the thrust of its complaint points the opposite way.
Before 2009, Chicago Studio was the only film studio in the
Chicago area. Cinespace came into the market, brought new
capacity, and the Illinois film industry grew. The number of
film studios in Chicago increased from one to two, and the
Illinois film industry generated about $184 million and $350
million in revenue in 2012 and 2013, respectively. Chicago
Studio continued to operate in the market and does not allege
that it was excluded from doing so. Chicago Studio also pro-
vides no facts to support its one-sentence, conclusory state-
ment that transactional costs increased. The complaint does
not allege what transactional costs increased, how much they
increased by, and who experienced the increased costs. Nor
does the complaint allege reduced output or higher prices in
the Chicago film market. In summary, Chicago Studio merely
10                                                  No. 18-3134

states these assertions in a conclusory fashion and fails to al-
lege factual allegations supporting the existence of an anti-
trust injury. We will not accept such allegations as true. See
Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of
a cause of action, supported by mere conclusory statements,
do not suffice.”)
    Chicago Studio argues that its exclusion from the market
is a valid antitrust injury and cites Gulf States Reorganization
Group, Inc. v. Nucor Corporation, 466 F.3d 961 (11th Cir. 2006)
and OverEnd Technologies, LLC v. Invista S.ÀR.L., 431 F. Supp.
2d 925 (E.D. Wis. 2006). Chicago Studio, however, does not
allege that it was entirely excluded from the market. “Transfer
of business from one company to another, however, without
an accompanying effect on competition, cannot be an anti-
trust violation” because antitrust laws protect competition,
not competitors. Tri-Gen Inc. v. Int’l Union of Operating Eng’rs,
Local 150, AFL-CIO, 433 F.3d 1024, 1031–32 (7th Cir. 2006).
Moreover, these cases are distinguishable because they in-
volved exclusion of a potential competitor. See Gulf States Re-
organization Grp., Inc., 466 F.3d at 967–68; OverEnd Techs., LLC,
431 F. Supp. 2d at 930. Chicago Studio is not a potential com-
petitor; it has operated a film studio in Chicago since 1979 and
continued to do so after Cinespace entered the market. See Tri-
Gen Inc., 433 F.3d at 1032.
    Chicago Studio’s Section 2 claim also fails for an addi-
tional reason. The complaint does not plausibly allege that
Defendants conspired to monopolize or have attempted to
monopolize the market for operating film studios in Chicago.
Chicago Studio admitted that IDCEO, IFO, and Steinberg are
not competitors of Chicago Studio. Instead Chicago Studio ar-
gues that they are market participants. This is implausible.
No. 18-3134                                                    11

Defendants do not provide studio space and do not compete
in the market. The complaint also does not allege any facts
regarding their market power or anticompetitive use of their
power. See Endsley v. City of Chicago, 230 F.3d 276, 282–84 (7th
Cir. 2000).
    Because we find that Chicago Studio failed to plead an an-
titrust injury, we do not address Defendants’ additional bases
for dismissing the antitrust claim.
B. Equal Protection
   We review the district court’s summary judgment ruling
de novo and in the light most favorable to Chicago Studio.
Peerless Network, Inc. v. MCI Commc’n Serv., Inc., 917 F.3d 538,
545 (7th Cir. 2019). Summary judgment is appropriate when
“there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a).
    Chicago Studio raises a “class-of-one” equal protection
claim against Steinberg in her individual capacity. This claim
is based on the principle that similarly situated people must
be treated alike unless there is a rational basis for treating
them differently. See LaBella Winnetka, Inc. v. Village of Win-
netka, 628 F.3d 937, 941 (7th Cir. 2010). To succeed, Chicago
Studio must prove that (1) it has been “intentionally treated
differently from others similarly situated,” and (2) “there is
no rational basis for the difference in treatment.” Paramount
Media Grp., Inc., 929 F.3d at 920 (citation omitted). We have
yet to determine whether a plaintiff must also prove bad mo-
tive. See Del Marcelle v. Brown Cty. Corp., 680 F.3d 887, 913 (7th
Cir. 2012) (Wood, J., dissenting). But we need not do so here
12                                                    No. 18-3134

because Chicago Studio cannot survive summary judgment
on the other elements of its equal protection claim.
    To be similarly situated, competitors must be “identical or
directly comparable” “in all material aspects.” See Miller v.
City of Monona, 784 F.3d 1113, 1120 (7th Cir. 2015) (quoting
LaBella Winnetka, Inc., 628 F.3d at 942). Chicago Studio must
show that it was treated differently than another entity that is
“‘prima facie identical in all relevant respects.’” Paramount Me-
dia Grp., Inc., 929 F.3d at 920 (citing D.S. v. E. Porter Cty. Sch.
Corp., 799 F.3d 793, 799 (7th Cir. 2015)).
    Here, Chicago Studio and Cinespace were not similarly
situated because the undisputed facts demonstrate that they
differed in material ways. Chicago Studio has four stages
measuring 62,000 square feet, whereas Cinespace has 30
stages and 1.5 million square feet of floor space. Cinespace
could also accommodate two-story sets. Chicago Studio does
not have scene docks or installed air conditioning (only port-
able air conditioning units for an additional charge) while
Cinespace has both. Chicago Studio charges .4% for equip-
ment rentals and requires production companies to use its
equipment rentals. Cinespace permits production companies
to use any equipment rental company including Cinelease,
which charges .2%. Based on these facts, no rational fact finder
would consider these studios to be similarly situated.
    The equal protection claim also fails because there are ra-
tional bases for Steinberg’s conduct. “If we can come up with
a rational basis for the challenged action, that will be the end
of the matter—animus or no.” Fares Pawn, LLC v. Indiana Dep’t
of Fin. Insts., 755 F.3d 839, 845 & n.2 (7th Cir. 2014). We just
need to identify a conceivable rational basis for the different
treatment; it does not need to be the actual basis for
No. 18-3134                                                    13

defendant’s actions. D.B. ex rel. Kurtis B. v. Kopp, 725 F.3d 681,
686 (7th Cir. 2013). There are several rational bases for Stein-
berg’s conduct. First, it was rational for Steinberg to offer
more assistance to the studio that requested help. Cinespace
consistently reached out to Steinberg for marketing support,
and Chicago Studio rarely did. It cannot now complain that
its failure to do so amounts to a constitutional injury. Second,
it was rational for Steinberg to promote the studios based on
production needs. Fox Studios, for example, decided to film
Empire at Cinespace and occupied 250,000 square feet and up
to six stages. Lionsgate considered filming Divergent in Chi-
cago and requested 200,000 square feet of production space.
It would have been rational for Steinberg to promote Cine-
space over Chicago Studio for these projects because Chicago
Studio simply did not have enough studio space to accommo-
date these productions and Cinespace did. We find that the
district court properly granted summary judgment on the
equal protection claim.
C. Summary Judgment Practice
    During summary judgment briefing, the parties filed a
joint statement of undisputed facts pursuant to Judge Ellis’s
case management procedure. Chicago Studio subsequently
filed a statement of additional facts, which it claimed con-
tained disputed facts. The district court found that Chicago
Studio’s additional facts were undisputed facts and a blatant
attempt to get around the court’s order permitting 50 addi-
tional facts. It therefore struck Chicago Studio’s statement of
additional facts and granted Steinberg’s motion for summary
judgment.
   On appeal, Chicago Studio argues that the district court’s
summary judgment practice is overly burdensome and
14                                                            No. 18-3134

violates Federal Rules of Civil Procedure 56 and 83 and Local
Rule 56.1 by allowing the court to determine material issues
of fact and disallowing a party to dispute an undisputed fact.
We disagree.
    As a threshold matter, Chicago Studio forfeited this argu-
ment by failing to challenge the summary judgment practice
at the district court. See Scheidler v. Indiana, 914 F.3d 535, 540,
544 (7th Cir. 2019) (“A party generally forfeits issues and ar-
guments raised for the first time on appeal.”). Instead, Chi-
cago Studio and Defendants filed joint motions in compliance
with the district court’s practice. If Chicago Studio objected to
the district court’s practice, it should have made a record of
its objections at the district court and given the district court
the opportunity to address the concern.2 It did not. We cannot
consider this argument for the first time on appeal.
    Even if it was not forfeited (or waived), Chicago Studio’s
challenge nonetheless fails. We review the district court’s de-
cision on compliance with local rules for an abuse of discre-
tion. Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 640 (7th Cir.
2008). The relevant portion of Judge Ellis’s summary judg-
ment practice states:
         Parties are required to file a joint statement of
         undisputed material facts that the parties agree
         are not in dispute…The parties may not file –


     2Although not argued by the parties, Chicago Studio likely waived
this argument as well. See, e.g., CNH Indus. Am. LLC v. Jones Lang LaSalle
Americas, Inc., 882 F.3d 692, 705 (7th Cir. 2018). At a hearing, Chicago Stu-
dio’s counsel stated that the summary judgment practice was “overly bur-
densome.” But later, during the same hearing, Chicago Studio’s counsel
agreed to abide by the summary judgment practice.
No. 18-3134                                                 15

      and the Court will not consider – separate
      statements of undisputed facts. However, the
      non-moving party may include facts in its re-
      sponse to the motion for summary judgment
      that it contends are disputed in order to demon-
      strate that a genuine issue of material fact exists
      that warrants denying the motion for summary
      judgment. The non-moving party must include
      citations to supporting material supporting the
      dispute and attach the same. The moving party
      may respond to these facts in its reply.
      The parties shall not file more than 120 state-
      ments of undisputed material facts without
      prior leave of the Court….
      If the parties cannot agree whether proposed
      statements of fact are not in dispute, they may
      file a joint motion prior to filing the motion for
      summary judgment so the Court can determine
      whether there is a basis for the alleged disputes.
      That motion should set forth the proposed state-
      ments of fact at issue, with supporting material.
      Each statement should be followed by a re-
      sponse by the other party explaining why that
      party contends that the statement is actually in
      dispute, with citation to supporting mate-
      rial…The Court will then determine whether
      the proposed statements of fact may be in-
      cluded in the joint statement as undisputed
      facts. Parties should provide the Court with suf-
      ficient time to rule on factual disputes before
      summary judgment motions are due.…
16                                                  No. 18-3134

       If the nonmoving party wholly refuses to join in
       the joint statement of undisputed material facts,
       the moving party will nevertheless be permitted
       to file the motion for summary judgment, ac-
       companied by a separate declaration of counsel
       explaining why a joint statement of undisputed
       material facts was not filed.
Judge Sara L. Ellis, Case Management Procedures, available at
https://www.ilnd.uscourts.gov/judge-info.aspx?VyU/OurK-
KJRDT+FUM5tZmA== (last visited Oct. 16, 2019) (emphasis
in original).
    We have previously held that Judge Ellis’s summary judg-
ment practice does not violate Local Rule 56.1. See Sweatt v.
Union Pac. R.R. Co., 796 F.3d 701, 711–12 (7th Cir. 2015). The
summary judgment practice at issue in Sweatt is materially
similar to the one at issue here. It merely requires parties to
file a joint statement of undisputed facts, if possible. The non-
moving party may include disputed facts in its response brief,
and the moving party may respond to these disputed facts in
its reply brief. That is consistent with Federal Rule of Civil
Procedure 56(a), which requires parties to support their asser-
tion that a fact “cannot be or is genuinely disputed.” Nor is it
in conflict with Local Rule 56.1, which directs a moving party
to file a statement of material facts and a non-moving party to
respond to the movant’s statement of material facts. N.D. Ill.
L.R. 56.1(a), (b)(3)(c); See Sweatt, 796 F.3d at 711 (“The lauda-
ble goal of this [case management procedure] is to remove the
chaff from the grain in a given case, thereby allowing the par-
ties—and the court—to focus on the facts that are actually in
dispute.”) “A judge may regulate practice in any manner con-
sistent with federal law, rules adopted under 28 U.S.C. §§
No. 18-3134                                                 17

2072 and 2075, and the district’s local rules.” Fed. R. Civ. P.
83(b).
    Chicago Studio has not presented any reason why we
should conclude otherwise here. We agree with the district
court that Chicago Studio’s statement is comprised of undis-
puted facts. The parties could have included these facts in
their joint statement of undisputed facts. The joint statement
included 91 undisputed facts, and the court’s summary judg-
ment practice permits up to 120 undisputed facts without
leave of court. If the parties needed to present more than 120
undisputed facts, they should have requested leave to do so.
They did not. We find that the district court did not abuse its
discretion by striking Chicago Studio’s statement of addi-
tional facts for noncompliance.
   For these reasons, we AFFIRM the district court.